
	
		II
		112th CONGRESS
		1st Session
		S. 1626
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Brown of Ohio (for
			 himself, Mr. Thune,
			 Mr. Durbin, and Mr. Lugar) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to reform agricultural programs by establishing the aggregate risk and revenue
		  management program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Aggregate Risk and Revenue
			 Management Act of 2011 or the ARRM Act of 2011.
		2.Aggregate risk
			 and revenue management programSection 1105 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8715) is amended to read as follows:
			
				1105.Aggregate risk and revenue management
				program
					(a)DefinitionsIn this
				section:
						(1)Alternative
				priceThe term alternative price means an average of
				the price for each of the immediately preceding 4 years, as determined by the
				National Agricultural Statistics Service, for each crop for which the harvest
				price is unavailable.
						(2)ARRMThe
				term ARRM means the aggregate risk and revenue management program
				established under this section.
						(3)CRDThe
				term CRD means a crop reporting district, as determined by the
				National Agricultural Statistics Service.
						(4)Harvest
				priceThe term harvest price means the harvest price
				determined by the Risk Management Agency.
						(b)Availability
				and election of alternative approach
						(1)Availability of
				aggregate risk and revenue management paymentsWith respect to
				all covered commodities and peanuts on a farm, during each of the 2013 through
				2017 crop years, the Secretary shall give the operator, tenant, or
				sharecropper, as appropriate, on the farm an opportunity to make an annual
				election for all producers on the farm to receive aggregate risk and revenue
				management payments under this section for the crop year for which the election
				is made.
						(2)Limitations
							(A)In
				generalThe total number of planted acres for which the producers
				on a farm may receive ARRM payments under this section shall be equal to the
				total number of acres planted to all covered commodities and peanuts on the
				farm.
							(B)Native
				sod
								(i)In
				generalNative sod (as defined in section 508(o)(1) of the
				Federal Crop Insurance Act (7 U.S.C. 1508(o)(1))) acreage that is tilled for
				the purpose of producing an annual crop after the date of enactment of the
				ARRM Act of 2011 shall not be
				considered acreage planted to the covered commodity or peanuts for harvest on a
				farm in a crop year for purposes of making ARRM payments under this section
				during the first 5 crop years of planting.
								(ii)RequirementIneligibility
				under clause (i) shall only apply to the actual acreage of native sod that was
				converted to crop production.
								(3)Election; time
				for election
							(A)In
				generalThe Secretary shall provide notice to the operators,
				tenants, or sharecroppers, as appropriate regarding the opportunity to make
				each of the elections described in paragraph (1).
							(B)Notice
				requirementsThe notice shall include—
								(i)notice of the
				opportunity of the operator, tenant, or sharecropper, as appropriate, on a farm
				to make the election; and
								(ii)information
				regarding the manner in which the election must be made and the time periods
				and manner in which notice of the election must be submitted to the
				Secretary.
								(4)Election
				deadlineWithin the time period and in the manner prescribed
				pursuant to paragraph (3), the operator, tenant, or sharecropper, as
				appropriate, on a farm shall submit to the Secretary notice of an election made
				under paragraph (1).
						(5)Effect of
				failure to make electionIf the operators, tenants, or
				sharecroppers, as appropriate, on a farm fail to make an election under
				paragraph (1) or fail to timely notify the Secretary of the election made, as
				required by paragraph (4), all of the producers on the farm shall be deemed to
				not have made the election described in paragraph (1), for the applicable crop
				years.
						(c)Payments
				required
						(1)In
				generalIn the case of producers on a farm who make an election
				under subsection (b) to receive ARRM payments for any of the 2013 through 2017
				crop years for all covered commodities and peanuts, the Secretary shall make
				ARRM payments available to the producers on a farm in accordance with this
				subsection.
						(2)ARRM
				payment
							(A)In
				generalSubject to paragraph (3), in the case of producers on a
				farm described in paragraph (1), the Secretary shall make ARRM payments
				available to the producers on a farm for each crop year if—
								(i)the actual CRD
				revenue for the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (e); is less than
								(ii)the ARRM program
				guarantee for the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (d).
								(B)Individual
				lossThe Secretary shall make ARRM payments available to the
				producers on a farm in a CRD for a crop year only if (as determined by the
				Secretary)—
								(i)the actual farm
				revenue for the crop year for the covered commodity or peanuts, as determined
				under subsection (g); is less than
								(ii)the farm ARRM
				revenue guarantee for the crop year for the covered commodity or peanuts, as
				determined under subsection (f).
								(3)Time for
				paymentsIn the case of each of the 2013 through 2017 crop years,
				the Secretary shall make ARRM payments beginning October 1, or as soon as
				practicable thereafter, after the date of determination of the harvest price
				for the covered commodity or peanuts.
						(d)ARRM program
				guarantee
						(1)CRD
				amount
							(A)In
				generalFor purposes of subsection (c)(2)(A) and subject to
				subparagraphs (B) and (C), the ARRM program guarantee for a crop year for a
				covered commodity or peanuts in a CRD shall equal 90 percent of the CRD average
				revenue, as determined under subparagraph (B).
							(B)CRD average
				revenueFor purposes of subparagraph (A), the CRD average revenue
				shall be the average during the marketing years for the immediately preceding 5
				crops of a covered commodity and peanuts, excluding the year in which the CRD
				revenue was the highest and the year in which the CRD revenue was the lowest in
				the period, of the product obtained by multiplying—
								(i)the CRD yield for
				the covered commodity or peanuts in a CRD determined under paragraph (2);
				and
								(ii)the harvest
				price or alternative price for the covered commodity or peanuts.
								(C)Minimum and
				maximum guaranteeThe ARRM program guarantee for a crop year for
				a covered commodity or peanuts under subparagraph (A) shall not decrease or
				increase more than 10 percent from the guarantee for the preceding crop
				year.
							(D)Double-cropped
				acreageAny crop subsequently planted on land determined for
				purposes of the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) to be
				prevented planted acreage shall not be included in calculating the ARRM program
				guarantee under subparagraph (A) or the actual farm revenue under subsection
				(g) unless the farm has a history of double-cropping and is located in a region
				in which double-cropping is an acceptable farming practice, as determined by
				the Secretary.
							(2)Assigned CRD
				yieldIf the Secretary cannot establish the CRD yield for each
				planted acre for a crop year for a covered commodity or peanuts in a CRD in
				accordance with subparagraph (A) or if the yield determined under subparagraph
				(A) is an unrepresentative average yield for the CRD (as determined by the
				Secretary), the Secretary shall assign a CRD yield for each planted acre for
				the crop year for the covered commodity or peanuts in the CRD on the basis
				of—
							(A)previous average
				yields for a period of 5 crop years, excluding each of the crop years with the
				highest and lowest yields; or
							(B)CRD yields for
				planted acres for the crop year for the covered commodity or peanuts in similar
				CRDs.
							(3)CRDs
				with irrigated and nonirrigated landIn the case of a CRD in
				which at least 25 percent of the acreage planted to a covered commodity or
				peanuts in the CRD is irrigated and at least 25 percent of the acreage planted
				to the covered commodity or peanuts in the CRD is not irrigated, the Secretary
				shall calculate a separate ARRM program guarantee for the irrigated and
				nonirrigated areas of the CRD for the covered commodity or peanuts.
						(e)Actual CRD
				revenue
						(1)In
				generalFor purposes of subsection (c)(2)(A), the amount of the
				actual CRD revenue for a crop year of a covered commodity or peanuts shall
				equal the product obtained by multiplying—
							(A)the actual CRD
				yield for each planted acre for the crop year for the covered commodity or
				peanuts determined under paragraph (2); and
							(B)the national
				average harvest price or alternative price received by producers for the crop
				year for the covered commodity or peanuts as determined by the Risk Management
				Agency.
							(2)Actual CRD
				yieldFor purposes of paragraph (1)(A), the actual CRD yield for
				each planted acre for a crop year for a covered commodity or peanuts in a CRD
				shall equal (as determined by the Secretary)—
							(A)the quantity of
				the covered commodity or peanuts that is produced in the CRD during the crop
				year; divided by
							(B)the number of
				acres that are planted to the covered commodity or peanuts in the CRD during
				the crop year.
							(f)Farm ARRM
				revenue guarantee
						(1)In
				generalFor purposes of subsection (c)(2)(B), the farm ARRM
				revenue guarantee for the crop year for a covered commodity or peanuts shall
				equal 90 percent of the average farm revenue as determined under paragraph
				(2).
						(2)Average farm
				revenueThe average farm revenue shall be equal to the sum
				obtained by adding—
							(A)the average
				during the marketing years for the immediately preceding 5 crops of a covered
				commodity and peanuts, excluding the year in which the farm revenue was the
				highest and the year in which the farm revenue was the lowest in the period, of
				the product obtained by multiplying—
								(i)the actual
				production history, as determined using production records and data of the Risk
				Management Agency; and
								(ii)the harvest
				price or alternative price for the covered commodity or peanuts in a CRD;
				and
								(B)the amount of the
				per acre crop insurance premium required to be paid by the producers on the
				farm for the applicable crop year for the covered commodity or peanuts on the
				farm.
							(g)Actual farm
				revenueFor purposes of subsection (c)(2)(B) and except as
				provided in subsection (d)(1)(C), the amount of the actual farm revenue for a
				crop year for a covered commodity or peanuts shall equal the amount determined
				by multiplying—
						(1)the actual yield
				for the covered commodity or peanuts of the producers on the farm; and
						(2)the national
				average harvest price or alternative price for the crop year for the covered
				commodity or peanuts.
						(h)Payment
				amountIf ARRM payments are required to be paid for any of the
				2013 through 2017 crop years of a covered commodity or peanuts under this
				section, the amount of the ARRM payment to be paid to the producers on the farm
				for the crop year under this section shall be equal to the product obtained by
				multiplying—
						(1)the lesser
				of—
							(A)the difference
				between—
								(i)the ARRM program
				guarantee for the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (d); and
								(ii)the actual CRD
				revenue from the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (e); and
								(B)15 percent of the
				ARRM program guarantee for the crop year for the covered commodity or peanuts
				in the CRD determined under subsection (d);
							(2)85 percent of the
				acreage planted to the covered commodity or peanuts for harvest on the farm in
				the crop year; and
						(3)the quotient
				obtained by dividing—
							(A)the actual
				production history for the covered commodity or peanuts of the producers on the
				farm, as determined using production records and data of the Risk Management
				Agency; and
							(B)the assigned CRD
				yield for each planted acre for the crop year for the covered commodity or
				peanuts in a CRD, as determined under subsection (d)(2).
							(i)Crop reporting
				district assessmentThe Secretary shall review CRDs in western
				States that have 7 or fewer CRDs to assess whether additional CRDs in the
				States are
				necessary.
					.
		3.Conforming
			 amendments
			(a)Repeal of
			 direct and counter-Cyclical payments for covered commodities and
			 peanuts
				(1)In
			 generalSections 1103, 1104,
			 1303, and 1304 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8713, 8714, 8753, 8754) are repealed.
				(2)ApplicationThe
			 amendments made by paragraph (1) apply beginning with the 2013 crop
			 year.
				(b)Period of
			 effectivenessSection 1109 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8719) is amended by
			 striking 2012 and inserting 2017.
			(c)Suspension of
			 permanent price support authoritySection 1602 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8782) is amended—
				(1)by striking through 2012
			 each place it appears and inserting through 2017; and
				(2)by striking
			 December 31, 2012 each place it appears and inserting
			 December 31, 2017.
				(d)Technical
			 amendments
				(1)Section 1001 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702) is amended by
			 striking paragraph (1) and inserting the following:
					
						(1)Aggregate risk
				and revenue management paymentThe term aggregate risk and
				revenue management payment means a payment made to producers on a farm
				under section 1105.
						
				(2)Section
			 1101(d)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8711(d)(1)) is amended by striking average crop revenue election
			 and inserting aggregate risk and revenue management.
				(3)Section 1106 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8716) is amended by
			 striking average crop revenue election each place it appears in
			 subsections (a)(1), (b), and (e) and inserting aggregate risk and
			 revenue management.
				(4)Section
			 1302(d)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8752(d)(1)) is amended by striking average crop revenue election
			 and inserting aggregate risk and revenue management.
				(5)Section 1305 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8755) is amended by
			 striking average crop revenue election each place it appears in
			 subsections (a)(1), (b), and (e) and inserting aggregate risk and
			 revenue management.
				(6)Section 1001 of
			 the Food Security Act of 1985 (7 U.S.C. 1308) is amended—
					(A)by striking
			 ACRE each place it appears in the headings
			 of subsections (b) and (c) and inserting ARRM;
					(B)by striking
			 ACRE each place it appears in the headings
			 of paragraph (3) of subsections (b) and (c) and inserting
			 ARRM; and
					(C)by striking
			 average crop revenue election each place it appears in
			 subsections (b) and (c) and inserting aggregate risk and revenue
			 management.
					(7)Section 1001D of the Food Security Act of
			 1985 (7 U.S.C. 1308–3a) is amended—
					(A)in subsection
			 (b)(C)(i), by striking average crop revenue election and
			 inserting aggregate risk and revenue management; and
					(B)in subsection (f), by striking
			 2012 and inserting 2017.
					
